OPINION
By HORNBECK, J.
Appeal on questions of law from a judgment in favor of the plaintiff.
We have heretofore had this case and then determined that because of the admission of certain incompetent evidence the jury may have been caused to return a verdict different than it would have returned had the improper evidence not been admitted. It now comes to us upon a record wherein the objectionable testimony did not go to the jury and inasmuch as the Commission offered no testimony the sole question is whether or not upon the plaintiff’s undisputed evidence she is entitled to the verdict and judgment. We are of the opinion that the record supports the judgment.
The plaintiff’s decedent was injured about 2:45 on the afternoon of January 21, 1935, and died the next morning at about 9:00 o’clock. Two doctors testified that the plaintiff’s decedent died from a collapsed right lung. An autopsy disclosed, among *164other things, a new tear near the hilus of the right lung. Both doctors testified that the condition of the lung was caused by trauma. It further appears that the injury from which plaintiff’s decedent suffered occurred while he was loading forks, lioes and rakes, weighing up to 55 pounds, 0f his employer, onto a van, and that he suffered a pain in the chest as he was loading the materials. There is evidence of force against decedent’s body by the showing that the crystal of a watch which he carried at the time of the accident was broken in six or seven places. Prom the record if is probable that the plaintiff’s injury from which he died was accidental in origin and cause.
The judgment must therefore be affirmed.
BARNES, PJ, and GEIGER, J, concur